Citation Nr: 1817828	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


REASONS AND BASES/FINDINGS OF FACT

1.  The personnel records documents that the Veteran served in flight operations; in-service noise exposure is conceded.

2.  The June 1965 separation examination did not include audiogram findings.

3.  The October 2014 VA examination documents current levels of hearing loss for VA purposes, under 38 C.F.R. § 3.385, based on decibel thresholds, but provided an inadequate basis for the medical opinion.   

4.  In his March 2014 lay statement and during his VA examination, the Veteran provided credible lay statements of in-service noise exposure, including from working around jet engines and on the flight line, and no post-service noise exposure.  He has effectively reported having chronic bilateral hearing loss and tinnitus since such conceded noise exposure.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Giving the Veteran the benefit of the doubt, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


